ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                       )
                                                    )
Ensign-Bickford Aerospace & Defense Company         )   ASBCA Nos. 59452, 60931
                                                    )
Under Contract Nos. N00164-07-D-4259                )
                    N00164-08-D-JM15                )

APPEARANCE FOR THE APPELLANT:                           John C. Person, Esq.
                                                         Person & Craver, LLP
                                                         Washington, DC

APPEARANCES FOR THE GOVERNMENT:                         Ronald J. Borro, Esq.
                                                         Navy Chief Trial Attorney
                                                        Russell A. Shultis, Esq.
                                                         Senior Trial Attorney

                              ORDER OF DISMISSAL

        On 20 October 2016, the Board sustained ASBCA No 57929; see Ensign-Biciford
Aerospace & Defense Company, ASBCA No. 57929, 16-1BCA~36,533. Two additional
appeals under this contract are currently before the Board; these are ASBCA No. 59452
(the reinstated "retesting" appeal that was previously stayed upon motion) and ASBCA
No. 60931 (the quantum appeal that arose from the remand of ASBCA No. 57929).

       In accordance with the parties' Joint Stipulation of Settlement dated IO October 2017,
these appeals have been settled in the amount of $942,830. The parties stipulate that this
amount has been paid by the government pursuant to Contract No. N00164-08-D-JM15,
Modification 0005-03. We grant the parties' motion, and dismiss these appeals with
prejudice.

       Dated: 20 October 2017



                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 59452 and 60931,
Appeals of Ensign-Bickford Aerospace & Defense Company, rendered in conformance
with the Board's Charter.

      Dated:


                                              JEFFREY D. GARDIN
                                              Recorder, Armed Services
                                              Board of Contract Appeals
                                          INSERT

    Draft new introductory paragraph for EBA&D dismissal:

           On 20 October 2016, the Board sustained ASBCA No 59729; see Ensign-
    Biciford Aerospace & Defense Company, ASBCA No. 59729, 16-1BCA~36,533.
    Two additional appeals under this contract are currently before the Board; these are
    ASBCA No. 59452 (the reinstated "retesting" appeal that was previously stayed upon
    motion) and ASBCA No. 60931 (the quantum appeal that arose from the remand of
    No. 59729).




I
.




I
i

I